DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 September 2020 and 9 December 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., USPN 2017/0171752.
With regard to claims 1, 5, and 11, Lee discloses a secure communication method implemented by a terminal (0006, 0035), wherein the method including receiving, a non-access stratum (NAS, 0070) security mode command (SMC, 0075) 
With regard to claims 2 and 12, Lee discloses the method of claim 1, as outlined above, and further discloses the first message is an Extensible Authentication Protocol success (EAP-Success) message (0068, Fig. 2 248).
With regard to claims 3, 10, 13, and 20, Lee discloses the method of claim 1, as outlined above, and further discloses the first key identifier information is a key identifier (0031, 0083).
With regard to claims 4 and 14, Lee discloses the method of claim 1, as outlined above, and further discloses the NAS SMC message further includes an authentication vector (0068-0070, 0062).
With regard to claim 6, Lee discloses the method of claim 1, as outlined above, and further discloses receiving from an authentication server function (AUSF), the first message (SMF, Fig 2, 0038, 0068).
With regard to claim 7, Lee discloses the method of claim 1, as outlined above, and further discloses before sending the NAS SMC message, the secure communication method further includes, obtaining the first key identifier information (0031, 0083).

With regard to claim 9, Lee discloses the method of claim 1, as outlined above, and further discloses the network device is a security anchor function (0039).
With regard to claims 15 and 16, Lee discloses the method of claim 1, as outlined above, and further discloses the message can include a NAS encryption integrity protection key (0062).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of examiner’s official notice.


References Cited
Bi et al., USPN 2015/0236851, is cited as disclosing a method of transmitting (NAS) security mode command (SMC) message to the terminal through the first connection (0258, 0267, 0359, 0377) including a first key and a first key identifier that identifies the first key (0021), but was not seen as the best art for reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434